Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a method of manufacturing a liquid containing container containing a content liquid from a synthetic resin-made preform using a mold for blow molding and a nozzle unit that includes: a nozzle unit body having an annular seat part provided in a supply path of a liquid; a seal body movable between a closed position at which the seat part is closed and an open position at which the seat part is open; and an opening-closing body capable of opening and closing a preliminary supply path that is formed inside the seal body and communicates with a part of the supply path upstream from the seat part, the liquid-containing container manufacturing method comprising: an air discharge step of discharging air inside the preform placed in the mold for blow molding to outside, by opening the preliminary supply path by the opening-closing body in a state in which the seal body is at the closed position to supply the liquid from the preliminary supply path into the preform; and a liquid blow molding step of molding the preform into the liquid-containing container of a shape along an inner surface of the mold for blow molding, by moving the seal body from the closed position to the open position to supply the liquid pressurized into the preform through the seat part.  The closest prior art (Okuyama et al 10,940,631) discloses a method of using a mold with a seal part in a nozzle to blow mold a parison with the intended content liquid wherein the seal part is not completely sealed while preliminarily introducing liquid while discharging air, but the reference does not disclose a seal part having a preliminary supply path formed inside the seal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/12/2021